--------------------------------------------------------------------------------

Exhibit 10.10




[image00001.jpg]  

350 Fifth Avenue, Suite 7530
New York, NY 10118


430  East 29th Street, Suite 1040
New York, NY10016
     
Tel:  (646) 440-9100

Fax:  (646) 224-9585

 
September 25, 2019


Dear Kamran,
 
Rocket Pharmaceuticals, Inc. (the "Company") is pleased to offer you the
following terms of employment as Senior Vice President, Finance, on a date to be
agreed upon in 2019 "Start Date", reporting to the CEO & President. The initial
terms of your new position with the Company  are as set forth below.
 

1.
Position.

 
You will be a Senior Vice President, Finance for the Company. Your
responsibilities in this position will be agreed upon with the CEO prior to
start of employment and formalized through the objective setting process under
the existing Rocket performance management process within the first two weeks of
start.
 
You agree to the best of your ability and experience that you will at all times
loyally and conscientiously perform all of the duties and obligations required
of and from the Company. During the term of your employment, you further agree
that you will devote all of your business time and attention to the business of
the Company and that you will not, directly or indirectly, engage or participate
in any personal, business, charitable or other enterprise that is competitive in
any manner with the business of the Company, whether or not such activity is for
compensation.
 

2.
Compensation.



Your base salary will be at the rate of $300,000 per year, less payroll
deductions and all required withholdings. You will be paid semi-monthly on the
Company's regularly  scheduled  pay dates. In addition, each calendar year, you
will be eligible to earn an additional cash bonus with a target bonus of 35% of
your base salary, based on the Company's assessment of your individual
performance  and overall Company  performance. In order to earn and receive the
bonus, you must remain employed by the Company through and including the bonus
payout date, which will be on or before March 15 of the year following  the year
for which it is paid.  The determination of whether you have earned a bonus and
the amount thereof shall be determined by the Company in its sole and absolute
discretion. As your start date will be in the 4th quarter of 2019 and normally
you would not be eligible for a 2019 bonus, the expected bonus payout from your
prior employer has been taken into account for the sign-on bonus (see below).



--------------------------------------------------------------------------------


You will receive 17 days of vacation annually. Your vacation will be prorated
for 2019 based on your Start Date. Beyond 2019, your vacation will vest
according to company policy with a starting base of 17 days being in effect and
up to 5 days of vacation carry over to the next year.
 
You will also receive a sign-on/relocation bonus of $130,000 (the "sign-on
bonus"), with $80,000 payable on the Company's next regularly scheduled pay date
following your Start Date, and $50,000 payable on or before March 15 timed with
regular Rocket bonus payouts. If you leave the Company prior to the one year
anniversary of your Start Date, you are responsible for reimbursement of the
sign-on bonus to the Company within 30 days following the date of termination of
employment.
 
In addition, you will be eligible to participate in benefits under any benefit
plan or arrangement that may be in effect from time to time and made available
to similarly situated Company employees. The Company reserves the right to
modify, add or eliminate benefits from time to time. Your healthcare coverage
benefits will commence on the first day of your employment.
 
You will also be eligible to participate in a Company-sponsored 401(k) plan with
4% Company match and immediate 100% vesting.
 

3.
Stock Options Grant.

 
Subject to applicable approval by the Board of Directors or a committee thereof,
you will be issued stock options to purchase 200,000 of the Company's common
ordinary shares (''the option") pursuant to the applicable share option plan
through which the shares will be issued. The grant date of the option shall be
the next regularly scheduled monthly Company grant date (the "Grant Date")
following your Start Date. The option shall vest as follows: 1/3 shall vest upon
the one-year anniversary of your Grant Date and the remaining 2/3 shall vest
over the subsequent two years, with one-eighth (1/8) of the remaining options
vesting each quarter following the one-year anniversary of your Grant Date. The
option vesting schedule and the options shall be subject to the terms of your
option agreement, including the applicable expiration period.
 

4.
At-Will Employment & Termination.

 
Your employment with the Company will be "at-will." This means that either you
or the Company may terminate your employment relationship at any time, with or
without notice, and with or without cause.



--------------------------------------------------------------------------------



5.
Compliance with Legal Obligations

 
By accepting this offer, you confirm that you are able to accept and perform
this job without breaching any legal restrictions on your activities, such as
restrictions imposed by a current or former employer. You also confirm that you
will inform the Company about any such restrictions and provide the Company 
with as much information  about them as possible, including any agreements
between you and your current or former employer describing such restrictions on
your activities. You further confirm that you will not remove or take any
documents or proprietary data or materials of any kind, electronic or otherwise,
with you from your current or former employer to the Company without written
authorization from your current or former employer, nor will you use or disclose
any such confidential information during the course and scope of your employment
with the Company. If you have any questions about the ownership of particular
documents or other information, discuss such questions with your former employer
before removing or copying the documents or information.
 

6.
Additional Information

 
This letter contains all of the terms of your employment with the Company and
supersedes any prior understandings or agreements, whether oral or written,
between you and the Company. This letter may not be amended or modified except
by an  express written agreement signed by you  and the Board.  This offer is
contingent  upon: (i) your providing proof of your right to work in  the United
States; (ii) your signing the enclosed Proprietary Information; Inventions
Assignment Agreement; and Non-Solicitation/Non-Competition agreement; and (iii)
if requested by the Company, satisfactory results of a drug test and/or
background test.
 
If you have any questions about the above details, please call me at your
earliest convenience. If you wish to accept this position, please sign below and
return to me at your earliest convenience.


We look forward to welcoming you to Rocket!


Sincerely,


/s/ Gaurav D. Shah
Date: 9.27.19



Gaurav D. Shah, MD
 
President & CEO, Rocket Pharmaceuticals, Inc.
 


Agreed and accepted:


/s/ Kamran Alam
Date: 9/26/2019

 
Kamran Alam





--------------------------------------------------------------------------------